Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements submitted on 3/26/2021, 5/28/2021, and 1/13/2022 have been considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received on 3/26/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (US 20130192283) [Yamashita] in view of Fujitaka et al. (WO 2013038703) [Fujitaka].
Regarding claim 6, Yamashita discloses a heat exchange unit (a heat medium relay unit, 3 in Figure1) that performs either a cooling operation or a heating operation [the operation can be changed by the refrigerant flow path switching device, 11 in Figure 3] of a liquid medium [a heat medium such as water, Line 11 in Paragraph 19] sent to a utilization side equipment (indoor units, 2a-2d in Figure 3), the heat exchange unit comprising:
- heat exchangers (heat medium heat exchangers, 15a and 15b in Figure 3) that exchanges heat between a flammable refrigerant [Lines 10-11 in Paragraph 19] and the liquid medium,
- electric components [electronic expansion valves, 16a and 16b in Figure 3, Lines 11-12 in Paragraph 47 and a relay unit control device, 71 in Figure 3] as an ignition source, 
- a casing (3 in Figure 1) that accommodates the heat exchangers (15a and 15b in Figure 3) and the electric components (16a-16b and 71 in Figure 3), and 
- a gas detection sensor (a concentration detection device, 40 in Figure 3) comprising a detection element (concentration detection means, 41 in Figure 3) that detects a gas from the flammable refrigerant [Lines 2-5 in Paragraph 19].
Yamashita does not disclose a specific vertical location of the gas detection sensor in the casing.
However, Fujitaka discloses that the leaked flammable refrigerant tends to reach the lower part of a room or a case due to the larger specific gravity compared to air [Lines 12-17 in Page 1], and a single sensor (45 in Figure 7) is provided at the lower part of an indoor heat exchange chamber (43 in Figure 7) to detect a flammable refrigerant.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamashita’s heat exchange unit to incorporate the teachings of Fujitaka by letting Yamashita’s concentration detection means be disposed at the lower part of Yamashita’s heat exchange unit, possibly below the electric components for the purpose of effectively and quickly detecting leaked flammable refrigerant before the accumulated leaked refrigerant reach the electric components.
Regarding claims 7 and 8, Yamashita in view of Fujitaka discloses the heat exchange unit as set forth in claim 6.
As mentioned earlier, Fujitaka discloses that a single sensor (45 in Figure 7) is provided at the lower part of an indoor heat exchange chamber (43 in Figure 7) to detect a flammable refrigerant due to the larger specific gravity compared to air.
A specific vertical location of the detection element in the casing or in the installation space is a variable.
Therefore, for claim 7, the detection element can be disposed at the lower part of the casing, possibly within 300 mm from a bottom of the casing.
For claim 8, when the bottom of the casing is higher than a floor surface where the heat exchange unit is disposed in the unit installation space, the detection element can be disposed at the lower part of the unit installation space, that is, close to the floor surface, possibly within 300 mm from the floor surface according to the teachings of Fujitaka.
Regarding claim10, Yamashita in view of Fujitaka discloses the heat exchange unit as set forth in claim 6.
Yamashita discloses that the electric component for the heat exchange unit according to claim 6 comprises a relay unit control device (71 in Figure 3).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (US 20130192283) [Yamashita] in view of Fujitaka et al. (WO 2013038703) [Fujitaka] as applied in claims 6-8 and 10, and further in view of Stampe (US 10,141,806).
Regarding claim 9, Yamashita in view of Fujitaka discloses the heat exchange unit as set forth in claim 6.
Yamashita disclose that two pumps (21a and 21b) are disposed inside the casing and send the liquid medium to the utilization-side equipment.
Yamashita in view of Fujitaka does not disclose that a pump comprises a motor and a terminal box, wherein an electric wire that supplies electric power to the motor is connected to the terminal box.
However, Stampe discloses that a pump comprises a motor and a terminal box, wherein an electric wire that supplies electric power to the motor is connected to the terminal box (claim 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamashita in view of Fujitaka’s pump to incorporate the teachings of Stampe by letting the pump comprise a motor and a terminal box and an electric wire be connected to the terminal box for the purpose of better handling the terminal box including the electric wire, and possibly the terminal box can be part of the electric component for the heat exchange unit for the purpose of better positioning of the detection element for a gas from the flammable refrigerant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE HYUN JIN whose telephone number is (571)272-8972. The examiner can normally be reached Monday-Friday 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAE HYUN JIN/Examiner, Art Unit 3763                                                                                                                                                                                                        
/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763